DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) arguments and claim amendments submitted on 07/20/2021 were found persuasive by the Examiner.  Therefore, the previous set of rejections set forth in the Final Rejection submitted 04/22/2021 are withdrawn.
Applicant(s) Terminal Disclaimer, filed 11/30/2021, over Patent 9,629,358 and Patent 10,667,510 and Pending Application 16/856,632, is acknowledged. 
Claims 22-29 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-18 and 21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/29/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Allison N. Krepel on 11/23/2021.
The amended claims (1-29) are provided below.

1.-15. (Canceled)  

16. (Currently amended) A method of monitoring nitric oxide administration to blood circulating in an extracorporeal oxygenation (ECMO) circuit for biological material preservation comprising: oxygenating the blood via a membrane oxygenator; administering nitric oxide to the oxygenated blood comprising red blood cells by contacting the blood with a gas comprising a nitric oxide delivery concentration in [[the]]a range from 1 ppm to 300 ppm; monitoring, via a monitoring device, methemoglobin levels in the blood; decreasing the nitric oxide delivery concentration administered in a case where the methemoglobin levels meet or exceed 12% as a percentage of methemoglobin relative to the red blood cells.  

17. (Previously Presented) The method of claim 16, wherein the biological material comprises one or more of isolated cells, tissue, a partial organ or a complete organ.  

partial organ or the complete organ comprises one or more of a heart, lung, kidney, liver, pancreas, eye, bone, skin, heart valve, bowel, tendon, ligament or vein.  

19. (Cancelled)  

20. (Cancelled)  

21. (Previously Presented) The method of claim 16, wherein decreasing the nitric oxide delivery concentration comprises adjusting the flow of the gas comprising nitric oxide.  

22. (Currently amended) A system for delivering and monitoring nitric oxide in blood circulating in an extracorporeal oxygenation (ECMO) circuit, the system comprising: a membrane oxygenator; a nitric oxide delivery device operably connected to the membrane oxygenator such that oxygen and nitric oxide from a nitric oxide source are administered to blood circulating in the ECMO circuit by contacting the blood with oxygen and a gas comprising a nitric oxide delivery concentration in [[the]]a range from 1 ppm to 300 ppm; and a monitoring device for monitoring methemoglobin levels in the blood, wherein the monitoring device is in communication with the nitric oxide delivery device and the nitric oxide delivery device is configured to decrease the nitric oxide delivery concentration administered in a case where the methemoglobin levels meet or exceed 12% as a percentage of methemoglobin relative to the red blood cells.  

23. (Previously Presented) The system of claim 22, wherein the monitoring device comprises one or more of a pulse oximeter or an optical measurement device.  



25. (Previously presented) The system of claim 24, wherein the nitric oxide delivery device increases the nitric oxide administration if the differential between the first pressure reading and the second pressure reading is greater than 1 % of the first pressure reading.  

26. (Currently amended) The system of claim 22, wherein the nitric oxide delivery device is further configured to adjust [[on]]the flow rate of the gas comprising nitric oxide.  

27. (Previously Presented) The system of claim 22, wherein the monitoring device is part of or integrated into the nitric oxide delivery device.  

28. (Previously presented) The system of claim 22, wherein the nitric oxide delivery device includes a pump, an injector, or a metering device.  

29. (Previously Presented) The system of claim 22, wherein the gas comprising nitric oxide further comprises an inert diluent gas.

Other References Cited

Hamirani et al. (“Methemoglobinemia in a young man”, Texas Heart Institute Journal, vol. 35(1), 2008, p. 76-77) discloses a measuring device for measuring methemoglobin in blood and provides reasoning for oxygen deficiency when the concentration of methemoglobin in the blood is between 8-12%, but does not describe adjusting Nitric Oxide delivery when the methemoglobin exceeds 12% relative to the red blood cells. 

Allowable Subject Matter
	Claims 16-18 and 21-29 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a system for delivering and monitoring nitric oxide in blood circulating in an extracorporeal oxygenation circuit comprising a nitric oxide delivery device and a monitoring device for monitoring methemoglobin levels in the blood.  The monitoring device and nitric oxide delivery device being in communication and configured such that in a case where the methemoglobin levels meet or exceed 12% as a percentage of methemoglobin relative to the red blood cells, the nitric oxide delivery device decreases the nitric oxide delivery concentration administered. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        



/Benjamin R Whatley/Primary Examiner, Art Unit 1798